ERVIN, J.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm Ivan Tomlin’s conviction and sentence.
The record does, however, contain a score-sheet error. Tomlin’s prior conviction for escape from a juvenile facility was designated a violation of section 944.04, Florida Statutes, at offense level 8, earning 19 points. Instead it is a violation of section 944.401, Florida Statutes,1 at offense level 3, earning only 1.6 points. § 921.0012, Fla.Stat. (Supp.1998). Changing this particular score from 19 to 1.6 points drops Tomlin’s final score from 48.6 to 31.2 points. Because this change affects the length of his guidelines sentence, he may challenge the incorrect calculation under Florida Rule of Criminal Procedure 3.800(a). Romano v. State, 718 So.2d 283 (Fla. 4th DCA 1998).
AFFIRMED.
JOANOS, J., CONCURS.
BARFIELD, C.J., concurs in result only.

. Tomlin’s conviction was originally under Section 39,061, Florida Statutes, which was renumbered as section 944.401 in 1997. Ch. 97-238, § 113, at 4391, Laws of Fla.